The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is in response to the amendments and arguments filed 02/10/2022  Claims 1-12 are pending.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the prior 35 USC 112 rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receive indicator indicative of location of a communication device, append account and activate a rule.

Claims 1-12 are directed to a system, which are/is one of the statutory categories of invention.  (Step 1: YES).

The claims recite receive indicator indicative of location of a communication device, append account and activate a rule. 

The claim as a whole recites a method of organizing human activity, specifically as fundamental economic practice of a sales/payment transaction with fraud control measures. The claimed invention is a method that allows for receiving an indicator indicative of location of a communication device, appending an account and activating a rule which is a fundamental economic practice of a sales/payment transaction with fraud control measures. Thus, the claim recites an abstract idea. 
The claim as a whole recites a method of organizing human interactions, specifically a fundamental economic practice of mitigating risk in sales activity and  business relations (lowered incident of false positives improves user experience). The claimed invention is a method that allows for the use of location information for a consumer device and updating a user’s account of the location to prevent fraud when location of transaction is not within a  region, a fundamental economic practice (mitigating risk, sales activity and business relations). (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
The claim as a whole merely describes how to generally “apply” the concept of receiving and updating consumer location information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial fraud prevention process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The instant claimed invention is directed to a method of organizing human activities, specifically to fundamental economic practices (including mitigating risk in payment/sales activities/transactions and business relations in making it better for a client with increased fraud prevention without frustration to the client to have a false positive for fraud while traveling). Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea and are simply a generic recitation of a computing device with memory and processor performing their generic computer functions. The claim amounts to no more than stating receive location data and follow a rule in a computer environment. Taking the elements both individually and as a combination, the computer components in claim 1 performs purely generic computer functions.
The claim recites the additional elements of a communication device and a computing device with a processor to perform the receive, append and activate step. The communication device is recited at a high level of generality and only performs generic functions of providing a first location data. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The computing device is simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Considered as an ordered combination, the computer components of the claims add nothing that is not already present when the steps are considered separately. The claims do not, for example, purport to improve the functioning of the computer components as recited above.  By applicant’s own admission (“The method steps, processes, and operations described herein are not to be construed as necessarily requiring their performance in the particular order discussed or illustrated…to be understood that additional or alternative steps may be employed…” see paragraph 63 of the originally filed specification) any order or combination may be employed.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  
By applicant’s own admission, the claimed invention is not performed on a special use computer but instead on a general purpose computer ( “a general purpose central processing unit (CPU), a microcontroller, a reduced instruction set computer (RISC) processor, an application specific integrated circuit (ASIC), a programmable logic circuit (PLC), a gate array, and/or any other circuit or processor capable of the functions described herein. The above examples are exemplary only, and are not intended to limit in any way the definition and/or meaning of processor” see paragraph 26 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” In addition, by applicant’s own admission, the order of the steps is not required or specific “The method steps, processes, and operations described herein are not to be construed as necessarily requiring their performance in the particular order discussed or illustrated…It is also to be understood that additional or alternative steps may be employed” (see original specification, paragraph 62). Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).  
Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
	The elements of dependent claims 2-12 (second indicator for a second location with appending, deactivate a rule; removing a payment account from a first segment; a third indicator with a third location; predefined intervals; etc.) are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-12 are not patent-eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman (2015/0149356 A1).
	Specifically as to claim 1, Feldman discloses a system comprising: a location engine computing device including a non-transitory memory and a processor coupled to the non-transitory memory, the location engine computing device disposed at an issuer; and wherein the non-transitory memory includes multiple rules and executable instructions, each of the multiple rules specific to usage of an account in one of multiple segments; and wherein the executable instructions, when executed by the processor, cause the processor to: in response to movement of a portable communication device specific to a user into a first region from a region different than the first region (see para 1, 26-32), and independent of any transaction directed to an account of the user issued by the issuer: receive, from the portable communication device, via a wireless network, a first indicator indicative of a first location of the portable communication device, the first location being the location of the portable communication device at a first time in the first region  (see para 1, 26-32 and 57-58); in response to the first indicator and the first location being physically within the first region, append the account of the user to a first segment of the multiple segments, the first segment associated with the first region (see para 26); and automatically activate a first rule of the multiple rules specific to the first segment and included in the non-transitory memory, for the account based on the account being appended to the first segment, the first rule relating to authorization of subsequent transactions to the account  (see para 26 and 42-49).
Specifically as to claim 2, after appending the account to the first segment, and in response to movement of the portable communication device from the first region into a second region different than the first region, and independent of any transaction directed to the account of the user: receive, from the portable communication device, via the wireless network, a second indicator indicative of a second location of the portable communication device, the second location being the location of the portable communication device at a second time in the second region (see para 59 or 64); in response to the second indicator and the second location being physically within the second region, append the account to a second segment of the multiple segments (para 59 update the profile); and automatically activate a second rule of the multiple rules specific to the second segment and included in the non-transitory memory, for the account based on the account being appended to the second segment  (see as above, para 1, 26-32 and 42-49, further, see para 61 rule to determine fraud score with new location). 
Specifically as to claim 3, remove the account from the first segment; and automatically deactivate the first rule specific to the first segment. (para 1, 26-32 and 42-49, 67). 
Specifically as to claim 4, remove the account from the first segment (see para 26, 49)
Specifically as to claim 5, after appending the account to the second segment, and in response to movement of the portable communication device from the second region into a third region different than the first and second regions, and independent of any transaction directed to the account of the user: receive, from the portable communication device, via the wireless network, a third indicator indicative of a third location of the portable communication device, the third 25Attorney Docket No. 16754-000109-US-COB location being the location of the portable communication device at a third time in the third region; in response to the third indicator and the third location being physically within the third region, append the account to a third segment of the multiple segments; and automatically activate a third rule of the multiple rules specific to the third segment and included in the non-transitory memory, for the account based on the account being appended to the third segment (see para 1, 26-32 and 42-49, 72). 
Specifically as to claim 6, receive a third indicator for a third location of the portable communication device; and append the account to a third segment based on the third indicator, but not removing the account from the second segment. (see para 26-32, 102). 
Specifically as to claim 7, remove the account of the user from the first segment, after a predefined interval of receiving the first indicator in which no further indicator for a location within the first region is received from the portable communication device (para 1, 26-32 and 42-49 esp 48 and 78). 
Specifically as to claim 8, wherein the account of the user is associated with a default segment; and wherein the executable instructions, when executed by the processor, cause the processor, after a predefined interval in which no indicator for a location within the first region is received from the portable communication device, to: remove the account from the first segment; automatically deactivate the first rule specific to the first segment; append the account to the default segment; and automatically activate at least one of the multiple rules specific to the default segment (para 1, 26-32 and 42-49, design choice).
Specifically as to claim 9, notify the issuer when no transaction is directed to the account of the user within the predefined interval (see para 26, 48).
Specifically as to claim 10, transmit a notification to the issuer, when the account of the user is appended to the first segment  (see para 26-32).
Specifically as to claim 11, wherein the portable communication device includes a smartphone (see para 24).
Specifically as to claim 12, in response to an interval consistent with the first time, and independent of any transaction directed to the account of the user, receive, from the portable communication device, via the wireless network, the first indicator indicative of the first location of the portable communication device (see para 26-32,42-49 and 56).

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
Amendments and arguments have overcome the prior 35 USC 112 rejections.
With regards to applicant’s arguments “Claim 1 does not exclusively recite a recognized method of organizing human activity. Rather Claim 1 recites a location tracking system, which tracks the location of the suer based on an indicator from a portable communication device, and then appends the account of the user to the appropriate segment based on the location. While the appending of the account to the segment is later used to activate certain rules, none of the limitations of Claim 1 is, in any way, indicative of sales activities or business relations. Instead, the limitations recited in Claim 1 are directed to improving identification of a location of a user, so that further protections from rules may be imposed in activities (after the claim is complete). Whatever sales activities or business relationships identified by the Office are incident to the claims and are not express limitations of the claims,” Examiner respectfully disagrees.  
The claim recites a system with a location engine computing device having a processor and non-transitory memory with rules specific to usage of an account and causing the processor to, in response to movement of a device, receive location information, append the account and activate a first rule of relating to authorization of subsequent transactions to the account.  Applicant should provide how the claim language provides limitations to “improving identification of a location of a user.” 
With regards to applicant’s argument “a fundamental economic practice, by definition, is a practice that is old and well known”  Examiner disagrees.  The 2019 updated PEG specifically recites “The term ‘fundamental’ is not used in the sense of necessarily being ‘old’ or ‘well-known,’ although being old or well-known may indicate that the practice is ‘fundamental.’”  (See, e.g., In re Smith, 815 F.3d 816, 818-19 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Greenstein, 774 F. App’x 661, 664 (Fed. Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept); See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a “‘fundamental economic practice long prevalent in our system of commerce’” and also as “a building block of the modern economy”) (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611 (2010) (claims to the concept of hedging are a “fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.”) (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313 (2016) (“The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’”).).  Therefore, applicant’s argument with respect to “old and well known” is moot.
While applicant argues “the claims are directed to location-based segmentation of accounts, whereby different rules are activated for the accounts based on the segmentation. This, quite simply, is not fundamental economic practice, and it is inconsistent with any example of a fundamental economic practice included in the MPEP. “  Examiner respectfully disagrees.  The updated 2019 PEG provides a caution as to the meaning of “recites” on page 1:
  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. While the terms “set forth” and “describe” are thus both equated with “recite,” their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims “set forth” an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”


Examiner notes applicant’s request “if the Office continues to assert that the fraud prevention is ‘existing,’ that art be cited consistent with the assertion.”   Examiner is aware of no controlling authority that requires the Office to provide factual evidence to support a finding that a claim is directed to an abstract idea. Nor, contrary to Applicant' s suggestion that there is any such requirement. Instead, the Federal Circuit has repeatedly noted that “the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. Id.', see also Chester v. Miller,906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 “is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.”).
Examiner notes applicant’s arguments directed to Uniloc, with regards to conventional computers.  Applicant further argues “the technical improvement includes, for example, the specific location-based segmentation of accounts, and leveraging the same to activate specific rules. This is a technical solution, and more importantly, an integration of the alleged idea into a practical application.” Examiner respectfully disagrees.  Applicant appears to be arguing a technical solution to a business problem (fraud prevention) as disclosed in the specification.  
With regards to applicant’s argument the instant claimed invention “provide significantly more by adding a specific limitation that is beyond what is well-known, routine and convention in the specific field of fraud prevention. …In that field, leveraging location to append accounts to segments associated with rules to then activate is not well-known, routine or convention in the field of risk mitigation for sales activities or business relations - at least as to the art cited by the Office. The claims, then, recite significantly more due to the addition of the location-based technology, which is unconventional in risk mitigation for sales activities or business relations”  Examiner has not provided any rejection directed to well understood routine and conventional; therefore, said arguments to such are moot.
With regards to applicant’s argument “As explained in the instant application, at 0061, ‘the present disclosure transform a general-purpose computing device into a special-purpose computing device when configured to perform the functions, methods, and/or processes described herein’" but has not provided for how the general purpose computer is to be programmed, transformed or step by step instruction on how to program said special use computer.  Applicant needs to disclose an algorithm that transforms a general purpose computer to a special purpose computer.


With regards to ordered combination, Examiner respectfully disagrees.  The Specification discloses that the invention can be implemented using generic computer components (See, e.g., Spec. paragraph 26 of the originally filed specification). In short, each step does no more than require a generic computer to perform routine computer functions.
Considered as an ordered combination, the processor components of applicant’s method add nothing that is not already present when the steps are considered separately. Claim 1 does not, for example, purport to improve the functioning of the processor itself. Nor does it effect an improvement in any other technology or technical field. Instead, the claim amounts to nothing significantly more than an instruction to process and analyze data using a generic processor. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. 
	With regards to 35 USC 102, applicant argues “Feldman merely discloses ‘scoring and processing of cross-border payment transactions.’ See, 0001” Examiner respectfully disagrees and notes applicant’s reference to paragraph 001 of Feldman as this paragraph is in the Background section and field of the invention.  Feldman is directed to a method for cross border payment transaction s where the device identifier is received, the location and an account identifier and are received to compute a fraud score based on the location, and in turn trigger rules(see para 29-35).  
With regards to applicant’s argument Feldman does not include appending of any account to any segment, especially where the account is associated with a first region, Examiner disagrees see Feldman figures 1A and 2A. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gerrard et al. disclose a reconciler for a distributed storage system and appending segments of accounts for tracking/grouping.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691